ACCEPTED
                                                                                                    06-18-00048-CR
                                                                                          SIXTH COURT OF APPEALS
                                                                                                TEXARKANA, TEXAS
                                                                                                  3/29/2018 4:25 PM
                                                                                                   DEBBIE AUTREY
                                                                                                             CLERK

                                      No. 06-18-00048-CR
                                       06-18-00049-CR

J OE B RADLEY C OCHRAN,                        §                               FILED IN
                                                           I N T HE S IXTH D ISTRICT
                             Ap p e lla n t    §                       6th COURT OF APPEALS
                                                                         TEXARKANA, TEXAS
                                               §
                                                                       3/29/2018 4:25:19 PM
VS.                                            §           C OURT OF A PPEALS
                                               §                           DEBBIE AUTREY
                                                                               Clerk
T HE S TATE OF T EXAS,                         §
                             Ap p e lle e      §           O F T HE S TATE OF T EXAS

                                   N OTICE OF A PPEARANCE

       Appellant, Joe Bradley Cochran, designates Troy Hornsby as his counsel on appeal to the

Sixth District Court of Appeals.

       1.     Appellant, Joe Bradley Cochran, filed a notice of appeal on March 19, 2018.

       2.     The Trial court appointed Troy Hornsby as appellate counsel in this matter on

March 21, 2018 but I did not receive a copy until March 28, 2018. A copy of that order is

attached hereto as exhibit "A."

       3.     Appellant, under the authority of Texas Rule of Appellate Procedure 6.1(c)

designates Troy Hornsby as counsel for this appeal.

       4.     The necessary information for Troy Hornsby is as follows:

              Texas Bar No. 00790919
              Miller, James, Miller & Hornsby, L.L.P.
              1725 Galleria Oaks Drive
              Texarkana, Texas 75503
              troy.hornsby@gmail.com
              Telephone: 903-794-2711
              Facsimile: 903-792-1276

       5.     For these reasons, Appellant, Joe Bradley Cochran, asks the Court to instruct the

clerk of this court to change the records to reflect that Troy Hornsby is counsel for Appellant,

Joe Bradley Cochran, in this case on appeal.

       DATED this 29th day of March, 2018.
                                              Respectfully submitted,

                                              M ille r, Ja m e s , M ille r & H o rn s b y , L.L.P .

                                              By: ________________________________
                                                   Troy Hornsby
                                                   Texas Bar No. 00790919

                                              1725 Galleria Oaks Drive
                                              Texarkana, Texas 75503
                                              troy.hornsby@gmail.com
                                              903.794.2711, f. 903.792.1276

                                              Attorneys for Appellant
                                              Joe Bradley Cochran

                                   C ERTIFICATE OF S ERVICE

This is to certify that a true and correct copy of the foregoing Notice of Appearance has this 29 th
day of March, 2018, been forwarded by the United States Postal Service regular mail to the
following:

Appellant                                             State's Attorney
Joe Bradley Cochran                                   Jill Drake
Lamar County Jail                                     Lamar County District Attorney’s Office
125 Brown Avenue                                      119 N. Main Street
Paris, Texas 75460                                    Paris, Texas 75460

Trial Court Judge                                     Trial Attorney
Hon. Wes Tidwell                                      Jeff C. Starnes
119 N. Main Street                                    36 Clarksville Street
2 nd Floor                                            Paris, Texas 75460
Paris, Texas 75460



                                                      __________________________
                                                      Troy Hornsby




Notice of Appearance                                                                                   Page 2